DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-11, 13 and 17 had been canceled.

Allowable Subject Matter
2.	Claims 12, 14-16 and 18-22 are allowed.
3.	The following is an examiner's statement of reasons for allowance.
Claims 12, 14-16 and 18-21 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…a power receiving coil to provide non-contact power feeding, the power receiving coil being electrically connected to the battery and being provided in the leg portion; wherein the leg portion has a closed frame shape which includes a central hole; the power receiving coil is provided along the closed frame shape of the leg portion and surrounds the central hole; the leg portion protrudes downward from the main body in the vertical direction; a plurality of the leg portions are provided; and the power receiving coil is provided to each of the plurality of leg portions.” as set forth in the claims.

Claim 22 is allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…the leg portion protrudes downward from the main body in the vertical direction; a portion of the power receiving coil which is provided in the leg portion extends downward from the main body in the vertical 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571)272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Richard Tan/
Primary Examiner, Art Unit 2849